         Case 1:18-cv-02718-RDM Document 98 Filed 01/02/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
S.M.S.R., et al.,                          )
                                           )
                  Plaintiffs,              )
                                           )
                  v.                       ) Civil Action No. 18-2838-RDM
                                           )
DONALD J. TRUMP, et al.,                   ) Consolidated with Civil Action
                                           ) No. 18-2718-RDM
                  Defendants.              )
__________________________________________)

                         NOTICE OF WITHDRAWAL OF COUNSEL

       Please take notice that the undersigned, Elizabeth Hagerty, hereby withdraws her

appearance as co-counsel for Plaintiffs Capital Area Immigrants’ Rights Coalition (“CAIR

Coalition”), Refugee and Immigrant Center for Education and Legal Services, Inc. (“RAICES”),

S.M.S.R., R.S.P.S, L.V.C.R., C.S.C.C., R.G.G., N.A.G.A., A.J.A.C., on behalf of his minor son

A.J.E.A.M., K.P.P.V., R.D.P.V., Y.A.L.P., and all other class members in the above-referenced

case. No substitution of counsel is necessary, as Neal Katyal, Craig Hoover, Justin Bernick, T.

Clark Weymouth, Mitchell Reich, Zachary Best, Kaitlin Welborn, and Thomas Schmidt (pro hac

vice) of Hogan Lovells, Manoj Govindaiah of RAICES, and Adina Appelbaum of CAIR

Coalition (pro hac vice) will continue to represent Plaintiffs in this matter.

Dated: January 2, 2020                                 Respectfully submitted,

                                                       /s/ Elizabeth Hagerty
                                                       Elizabeth Hagerty (DC Bar No. 1022774)
                                                       HOGAN LOVELLS US LLP
                                                       555 Thirteenth Street NW
                                                       Washington, DC 20004
                                                       Tel. (202) 637-3231
                                                       Fax (202) 637-5910
                                                       elizabeth.hagerty@hoganlovells.com
                                                       Counsel for Plaintiffs
        Case 1:18-cv-02718-RDM Document 98 Filed 01/02/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 2, 2020, I electronically filed the foregoing with the Clerk

of the Court for the United States District Court for the District of Columbia by using the

CM/ECF system.      Counsel in the case are registered CM/ECF users, and service will be

accomplished by the CM/ECF system.


                                                     /s/ Elizabeth Hagerty
                                                     Elizabeth Hagerty (DC Bar No. 1022774)
                                                     HOGAN LOVELLS US LLP
                                                     555 Thirteenth Street NW
                                                     Washington, DC 20004
                                                     Tel. (202) 637-3231
                                                     Fax (202) 637-5910
                                                     elizabeth.hagerty@hoganlovells.com
